Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 6, 2014

                                    No. 04-13-00902-CV

   IN RE Randolph JACKSON and Janet Meyers, Individually and as Heirs of the Estate of
  Matthew Charles Jackson; and Erica Fitts, Individually and as Next Friend of Jasper Charles
                                     Jackson, a Minor,

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17862
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
       Appellant’s brief was due to be filed in this accelerated appeal on February 26, 2014.
Neither the brief nor a motion for extension of time has been filed. It is therefore ORDERED
that appellant show cause in writing within fifteen days from the date of this order why this
appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court